Dunbar, C. J.
(dissenting). — I am unable to agree with the majority opinion in this case. If I read the opinion correctly, the court decides that this class of officers are state officers, but not state officers in the sense in which the term is used in § 4, art. 4, of the state constitution. I do not think the language of the constitution justifies the construction of the majority. There is no limitation expressed in the language, or any which in my judgment can be implied. The language is sweeping and comprehensive. It is that “the supreme court shall have original jurisdiction in habeas corpus and quo warra/nto and mandamus as to all state officers.” There is no distinction made between the superior and inferior state officers, and when it is conceded that the officer in question is a state officer it seems to -me that the argument is at an end, and that the language of the constitution is not susceptible of construction. The demurrer should be overruled.